 

Exhibit 10.20

NOTE SPLITTER AND LOAN MODIFICATION AGREEMENT

 

THIS NOTE SPLITTER AND LOAN MODIFICATION AGREEMENT (this “Agreement”) is made as
of June 7, 2019 by and among HIT PORTFOLIO I MEZZ B, LLC, a Delaware limited
liability company, having an address at c/o Hospitality Investors Trust, Inc.,
3950 University Drive, Fairfax, Virginia 22030 (together with its permitted
successors and assigns, “Borrower”), HIT PORTFOLIO I TRS MEZZ B, LLC, and HIT
2PK TRS MEZZ B, LLC, each a Delaware limited liability company, each having an
address at c/o Hospitality Investors Trust, Inc., 3950 University Drive,
Fairfax, Virginia 22030 (together with their respective permitted successors and
assigns, collectively, “Leasehold Pledgor”), MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC, a New York limited liability company, having an address at 1585
Broadway, 25th Floor, New York, New York 10036 (together with its successors
and/or assigns, “MS”), CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation, having an address at 388 Greenwich Street, 6th Floor, New York, New
York 10013 (together with its successors and/or assigns, “Citi”), DEUTSCHE BANK
AG, NEW YORK BRANCH, a branch of Deutsche Bank AG, a German Bank authorized by
the New York Department of Financial Services, having an address at 60 Wall
Street, 10th Floor, New York, New York 10005 (together with its successors
and/or assigns, “DBNY”), GOLDMAN SACHS MORTGAGE COMPANY, a New York limited
partnership, having an address at 200 West Street, New York, New York 10282
(together with its successors and/or assigns, “GS”) and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a banking association chartered under the laws of the
United States of America, having an address at 383 Madison Avenue, New York, New
York 10179, in its capacity as lender (together with its successors and/or
assigns, “JPM”, and together with MS, Citi, DBNY and GS, collectively,
“Lender”).

 

W I T N E S S E T H:

 

Whereas, (i) MS is the owner and holder of that certain Mezzanine B Promissory
Note A-1, dated as of May 1, 2019, made by Borrower in favor of MS in the
original principal amount of $14,000,000.00 (“Prior Note A-1”), (ii) Citi is the
owner and holder of that certain Mezzanine B Promissory Note A-2, dated as of
May 1, 2019, made by Borrower in favor of Citi in the original principal amount
of $14,000,000.00 (“Prior Note A-2”), (iii) DBNY is the owner and holder of that
certain Mezzanine B Promissory Note A-3, dated as of May 1, 2019, made by
Borrower in favor of DBNY in the original principal amount of $14,000,000.00
(“Prior Note A-3”), (iv) GS is the owner and holder of that certain Mezzanine B
Promissory Note A-4, dated as of May 1, 2019, made by Borrower in favor of GS in
the original principal amount of $14,000,000.00 (“Prior Note A-4”), and (v) JPM
is the owner and holder of that certain Mezzanine B Promissory Note A-5, dated
as of May 1, 2019, made by Borrower in favor of JPM in the original principal
amount of $14,000,000.00 (“Prior Note A-5”, and together with Prior Note A-1,
Prior Note A-2, Prior Note A-3 and Prior Note A-4, collectively, the “Prior
Notes”), which Prior Notes evidence a loan made by Lender to Borrower in the
aggregate original principal amount of Seventy Million and No/100 Dollars
($70,000,000.00) (the “Loan”) pursuant to that certain Mezzanine B Loan
Agreement dated as of May 1, 2019 (as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Loan
Agreement”), by and among Borrower, Leasehold Pledgor, and Lender.

 

WHEREAS, the Loan is further evidenced and secured by the other Loan Documents
(as defined in the Loan Agreement);

 

WHEREAS, Borrower and Lender have agreed, in the manner set forth herein, that
the Prior Notes shall be split and severed into ten (10) promissory notes, the
first being Note A-1-A (defined herein), the second being Note A-1-B (defined
herein), the third being Note A-2-A (defined herein), the fourth being Note
A-2-B (defined herein), the fifth being Note A-3-A (defined herein), the sixth
being Note A-3-B (defined herein), the seventh being Note A-4-A (defined
herein), the eighth being Note A-4-B (defined herein), the ninth being Note
A-5-A (defined herein), and the tenth being Note A-5-B (defined herein), which
ten (10) promissory notes shall each be pari passu with respect to each other;
and

 

WHEREAS, Lender and Borrower desire to amend the Loan Agreement and the other
Loan Documents in the manner hereinafter set forth to reflect the consolidation
and splitting of the Prior Notes into the Replacement Notes (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Agreement by this reference,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby conclusively acknowledged, Borrower hereby covenants and agrees with
Lender as follows:

 

Section 1.     Original Indebtedness. Borrower hereby acknowledges that, as of
the date hereof, the aggregate original principal indebtedness evidenced by the
Prior Notes is Seventy Million and No/100 Dollars ($70,000,000.00).

 

Section 2.     Splitting and Amendment and Restatement of Prior Note.

 

(a)     Prior Note A-1 is hereby split and amended and restated in its entirety
as of the date hereof into two (2) promissory notes as follows:

 

(i)     Replacement Mezzanine B Promissory Note A-1-A dated as of June 7, 2019
from Borrower to MS (“Note A-1-A”) with respect to Twelve Million and No/100
Dollars ($12,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-1, the provisions of which Note A-1-A are annexed hereto as Exhibit
A-1; and

 

(ii)     Replacement Mezzanine B Promissory Note A-1-B dated as of June 7, 2019
from Borrower to MS (“Note A-1-B”) with respect to Two Million and No/100
Dollars ($2,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-1, the provisions of which Note A-1-B are annexed hereto as Exhibit
A-2.

 

(b)     Prior Note A-2 is hereby split and amended and restated in its entirety
as of the date hereof into two (2) promissory notes as follows:

 

(i)     Replacement Mezzanine B Promissory Note A-2-A dated as of June 7, 2019
from Borrower to Citi (“Note A-2-A”) with respect to Twelve Million and No/100
Dollars ($12,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-2, the provisions of which Note A-2-A are annexed hereto as Exhibit
A-3; and

 

(ii)     Replacement Mezzanine B Promissory Note A-2-B dated as of June 7, 2019
from Borrower to Citi (“Note A-2-B”) with respect to Two Million and No/100
Dollars ($2,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-2, the provisions of which Note A-2-B are annexed hereto as Exhibit
A-4.

 

(c)     Prior Note A-3 is hereby split and amended and restated in its entirety
as of the date hereof into two (2) promissory notes as follows:

 

(i)     Replacement Mezzanine B Promissory Note A-3-A dated as of June 7, 2019
from Borrower to DBNY (“Note A-3-A”) with respect to Twelve Million and No/100
Dollars ($12,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-3, the provisions of which Note A-3-A are annexed hereto as Exhibit
A-5; and

 

(ii)     Replacement Mezzanine B Promissory Note A-3-B dated as of June 7, 2019
from Borrower to DBNY (“Note A-3-B”) with respect to Two Million and No/100
Dollars ($2,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-3, the provisions of which Note A-3-B are annexed hereto as Exhibit
A-6.

 

(d)     Prior Note A-4 is hereby split and amended and restated in its entirety
as of the date hereof into two (2) promissory notes as follows:

 

(i)     Replacement Mezzanine B Promissory Note A-4-A dated as of June 7, 2019
from Borrower to GS (“Note A-4-A”) with respect to Twelve Million and No/100
Dollars ($12,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-4, the provisions of which Note A-4-A are annexed hereto as Exhibit
A-7; and

 

(ii)     Replacement Mezzanine B Promissory Note A-4-B dated as of June 7, 2019
from Borrower to GS (“Note A-4-B”) with respect to Two Million and No/100
Dollars ($2,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-4, the provisions of which Note A-4-B are annexed hereto as Exhibit
A-8.

 

(e)     Prior Note A-5 is hereby split and amended and restated in its entirety
as of the date hereof into two (2) promissory notes as follows:

 

(i)     Replacement Mezzanine B Promissory Note A-5-A dated as of June 7, 2019
from Borrower to JPM (“Note A-5-A”) with respect to Twelve Million and No/100
Dollars ($12,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-5, the provisions of which Note A-5-A are annexed hereto as Exhibit
A-9; and

 

(ii)     Replacement Mezzanine B Promissory Note A-5-B dated as of June 7, 2019
from Borrower to JPM (“Note A-5-B”) with respect to Two Million and No/100
Dollars ($2,000,000.00) of the aggregate indebtedness heretofore evidenced by
Prior Note A-5, the provisions of which Note A-5-B are annexed hereto as Exhibit
A-10.

 

Note A-1-A, Note A-1-B, Note A-2-A, Note A-2-B, Note A-3-A, Note A-3-B, Note
A-4-A, Note A-4-B, Note A-5-A and Note A-5-B are herein collectively referred to
as the “Replacement Notes”; and such aggregate principal amount under the
Replacement Notes, together with all interest accrued and unpaid thereon, and
all other amounts that may or shall become due and owing under the Loan
Documents is hereinafter collectively referred to as the “Aggregate Debt”.

 

Section 3.     Ratification of Replacement Notes. The Replacement Notes are
hereby ratified and confirmed in all respects by Borrower and, except as so
split and modified as set forth herein, the Replacement Notes shall remain
unchanged and in full force and effect. Each of the Replacement Notes is secured
by the liens and security interests created by the Mezzanine B Pledge and
Security Agreement.

 

Section 4.     No New Indebtedness.

 

(a)     Borrower and Lender hereby acknowledge and agree that all of the
Replacement Notes, taken together, evidence the same indebtedness evidenced by
the Prior Notes and substitute for the Prior Notes without any novation,
cancellation, extinguishment, payment or satisfaction thereof. The Prior Notes
have been superseded in their entirety by the Replacement Notes. Nothing
contained in this Agreement or in the Replacement Notes shall:

 

(i)     be deemed to cancel, extinguish, or constitute payment or satisfaction
of the indebtedness secured by the Mezzanine B Pledge and Security Agreement or
other Loan Documents or evidenced by the Prior Notes;

 

(ii)     give rise to any defense, set-off, right of recoupment, claim or
counterclaim with respect to any of the Borrower’s obligations under the Loan
Documents or the Prior Notes;

 

(iii)     constitute a new or additional indebtedness or constitute a novation
as to Borrower’s obligations under the Prior Notes or the Loan Documents;

 

(iv)     constitute a re-advance of a loan; or

 

(v)     evidence any principal indebtedness other than the same principal
indebtedness evidenced by the Prior Notes and secured by the Mezzanine B Pledge
and Security Agreement and the other Loan Documents.

 

(b)     Borrower hereby (i) ratifies and confirms the lien and security
interests contained in and created by the Mezzanine B Pledge and Security
Agreement and the other Loan Documents, and (ii) agrees that nothing contained
in this Agreement is intended to or shall impair the liens or security interests
contained in and created by the Mezzanine B Pledge and Security Agreement and
the other Loan Documents, which continues to secure the Aggregate Debt.

 

Section 5.     Modifications to Loan Documents1.     ..

 

(a)     Section 2.1.4 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

“2.1.4     The Note. The Loan shall be evidenced by (a) that certain Replacement
Mezzanine B Promissory Note A-1-A dated as of June 7, 2019, in the stated
principal amount of Twelve Million and No/100 Dollars ($12,000,000.00) executed
by Borrower and payable to MS (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-1-A”), (b) that certain Replacement Mezzanine B Promissory Note A-1-B
dated as of June 7, 2019, in the stated principal amount of Two Million and
No/100 Dollars ($2,000,000.00) executed by Borrower and payable to MS (as the
same may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-1-B”), (c) that certain Replacement
Mezzanine B Promissory Note A-2-A dated as of June 7, 2019, in the stated
principal amount of Twelve Million and No/100 Dollars ($12,000,000.00) executed
by Borrower and payable to Citi (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-2-A”), (d) that certain Replacement Mezzanine B Promissory Note A-2-B
dated as of June 7, 2019, in the stated principal amount of Two Million and
No/100 Dollars ($2,000,000.00) executed by Borrower and payable to Citi (as the
same may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-2-B”), (e) that certain Replacement
Mezzanine B Promissory Note A-3-A dated as of June 7, 2019, in the stated
principal amount of Twelve Million and No/100 Dollars ($12,000,000.00) executed
by Borrower and payable to DBNY (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-3-A”), (f) that certain Replacement Mezzanine B Promissory Note A-3-B
dated as of June 7, 2019, in the stated principal amount of Two Million and
No/100 Dollars ($2,000,000.00) executed by Borrower and payable to DBNY (as the
same may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-3-B”), (g) that certain Replacement
Mezzanine B Promissory Note A-4-A dated as of June 7, 2019, in the stated
principal amount of Twelve Million and No/100 Dollars ($12,000,000.00) executed
by Borrower and payable to GS (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-4-A”), (h) that certain Replacement Mezzanine B Promissory Note A-4-B
dated as of June 7, 2019, in the stated principal amount of Two Million and
No/100 Dollars ($2,000,000.00) executed by Borrower and payable to GS (as the
same may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-4-B”), (i) that certain Replacement
Mezzanine B Promissory Note A-5-A dated as of June 7, 2019, in the stated
principal amount of Twelve Million and No/100 Dollars ($12,000,000.00) executed
by Borrower and payable to JPM (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-5-A”) and (j) that certain Replacement Mezzanine B Promissory Note A-5-B
dated as of June 7, 2019, in the stated principal amount of Two Million and
No/100 Dollars ($2,000,000.00) executed by Borrower and payable to JPM (as the
same may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-5-B”, and together with Note A-1-A, Note
A-1-B, Note A-2-A, Note A-2-B, Note A-3-A, Note A-3-B, Note A-4-A, Note A-4-B
and Note A-5-A, collectively, the “Note”), in the aggregate, in evidence of the
Loan, and shall be repaid in accordance with the terms of this Agreement, the
Note and the Other Loan Documents.”

 

(c)     All references in the Loan Documents to the Loan Agreement shall mean
the Loan Agreement as hereby modified.

 

(d)     As amended by this Agreement, all terms, covenants and provisions of the
Loan Documents are ratified and confirmed and shall remain in full force and
effect as first written.

 

(e)     Except as modified and amended hereby, the Loan, the Loan Agreement and
the other Loan Documents and the respective obligations of Lender, Borrower and
Guarantor thereunder shall remain unmodified and in full force and effect.

 

Section 6.     Additional Representations and Warranties. Borrower represents,
warrants and covenants that (a) there are no offsets, counterclaims or defenses
against the Aggregate Debt, this Agreement, the Loan Agreement, the Mezzanine B
Pledge and Security Agreement or the Replacement Notes arising solely by reason
of entering into this Agreement, and (b) Borrower has the full power, authority
and legal right to execute this Agreement and to keep and observe all of the
terms of this Agreement on its part to be observed or performed.

 

Section 7.     Ratification. By their signatures below, each Guarantor hereby
agrees and consents to this Agreement and ratifies and confirms as to itself all
of the terms and provisions set forth in the Guaranty, the Environmental
Indemnity and each of the other Loan Documents to which it is a party (as each
of the Loan Documents are amended or otherwise modified on the date hereof by
this Agreement), and each agrees that their respective obligations and
liabilities under such agreements shall continue without impairment or
limitation by reason of this Agreement. Except as modified and amended by this
Agreement, the Loan Agreement and the respective obligations of Lender, Borrower
and Guarantor thereunder and in respect of the Loan shall remain unmodified and
in full force and effect.

 

Section 8.     Further Assurances. At any time or from time to time, upon the
request of Lender, Borrower shall execute and deliver such further documents and
do such other acts and things as Lender may reasonably request in order to
effect fully the purposes of this Agreement, provided that the same shall not
increase the obligations or decrease the rights of Borrower hereunder or under
the Loan Documents.

 

Section 9.     Notices. All notices or other written communications hereunder
shall be delivered in accordance with Section 10.6 of the Loan Agreement.

 

Section 10.     Defined Terms. Capitalized terms which are not defined in this
Agreement shall have the meanings set forth in the Loan Agreement.

 

Section 11.     No Joint Venture or Partnership. Borrower and Lender intend that
the relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Collateral
other than that of mortgagee, beneficiary or lender.

 

Section 12.     Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Replacement Notes, or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

 

Section 13.     Headings. The Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

Section 14.     Entire Agreement. This Agreement, the Replacement Notes and the
other Loan Documents contain the entire agreement of the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby, and all
prior agreements among or between such parties, whether oral or written, between
Borrower and Lender are superseded by the terms of this Agreement and the other
Loan Documents.

 

Section 15.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the respective legal representatives, successors and
assigns of Lender.

 

Section 16.     No Third-Party Beneficiaries. Nothing contained herein is
intended or shall be deemed to create or confer any rights upon any third person
not a party hereto, whether as a third-party beneficiary or otherwise, except as
expressly provided herein.

 

Section 17.     Severability. Wherever possible, each provision of this
Agreement and every other Loan Document shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other Loan Document, as
applicable.

 

Section 18.     Governing Law. This Agreement shall be governed in accordance
with the terms and provisions of Section 10.4 of the Loan Agreement.

 

Section 19.     TRIAL BY JURY. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER ARE HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE OTHER PARTY.

 

Section 20.     Counterparts.(a)      To facilitate execution, this Agreement
may be executed in as many counterparts as may be convenient or required. It
shall not be necessary that the signature of, or on behalf of, each party, or
that the signature of all persons required to bind any party, appear on each
counterpart. All counterparts shall collectively constitute a single instrument.
It shall not be necessary in making proof of this Agreement to produce or
account for more than a single counterpart containing the respective signatures
of, or on behalf of, each of the parties hereto. Any signature page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages.

 

[NO FURTHER TEXT ON THIS PAGE]

 

IN WITNESS WHEREOF, this Agreement has been executed by Borrower, Leasehold
Pledgor and Lender as of the date first set forth above.

 

BORROWER:

 

HIT PORTFOLIO I MEZZ B, LLC, a Delaware limited liability company

 

 

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

Title: President and Chief Executive Officer

 

 

 

LEASEHOLD PLEDGOR:

 

HIT PORTFOLIO I trs MEZZ B, llc,

a Delaware limited liability company

 

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

Title: President and Chief Executive Officer

 

 

HIT 2PK trs MEZZ B, llc,

a Delaware limited liability company

 

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

Title: President and Chief Executive Officer

 

 

LENDER:

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

By: _/s/ Cynthia Eckes____________________

Name: Cynthia Eckes

           Title: Authorized Signatory

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

By: /s/ Harry Kramer                    

Name: Harry Kramer

Title: Vice President

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

By: /s/ David Goodman

Name: David Goodman

Title: Managing Director

 

 

By: /s/ Rohan Mehta

Name: Rohan Mehta

Title: Vice President

 

 

GOLDMAN SACHS MORTGAGE COMPANY

 

 

By: /s/ Theodore Samets

Name: Theodore Samets

Title: Authorized Signatory

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

 

By /s/ Simon B. Bruce               

Name: Simon B. Bruce

            Title: Vice President

 

The undersigned hereby acknowledges and consents to the amendment of the Loan
Agreement and the Loan Documents pursuant to this Agreement, and agrees that the
liability of the undersigned under the Guaranty, the Environmental Indemnity and
each of the other Loan Documents (as each of the Loan Documents are amended or
otherwise modified on the date hereof by this Agreement) to which it is a party
(collectively, the “Guarantor Documents”) shall not be affected as a result of
this Agreement or any other documents executed in connection therewith, and
hereby ratifies the Guarantor Documents in all respects and confirms that the
Guarantor Documents are and shall remain in full force and effect.

 

 

GUARANTOR:

 

HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

Title: President and Chief Executive Officer

 

 

HOSPITALITY INVESTORS TRUST, INC., a Maryland corporation

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

Title: President and Chief Executive Officer

 

 

 

 

 

EXHIBIT A-1

 

Replacement Mezzanine Note A-1-A

(attached hereto)

 

EXHIBIT A-2

 

 

Replacement Mezzanine Note A-1-B

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-3

 

Replacement Mezzanine Note A-2-A

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-4

 

Replacement Mezzanine Note A-2-B

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-5

 

Replacement Mezzanine Note A-3-A

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-6

 

Replacement Mezzanine Note A-3-B

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-7

 

Replacement Mezzanine Note A-4-A

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-8

 

Replacement Mezzanine Note A-4-B

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-9

 

Replacement Mezzanine Note A-5-A

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-10

 

Replacement Mezzanine Note A-5-B

(attached hereto)

 

 